DETAILED ACTION
This is a response to the Amendment to Application # 15/930,996 filed on August 2, 2021 in which claims 1, 6, 14, and 18 were amended; claims 5, 15, and 19 were cancelled; and claims 21-23 were added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2021 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-4, 6-14, 16-18, and 20-23 are pending, which are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 6-8, 10-14, 16-18, 20, 21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Minamide et al., US Publication 2008/0278495 (hereinafter Minamide), in view of Davis, US Patent 7,249,328 (hereinafter Davis), as cited on the Notice of References Cited dated October 23, 2020.

Regarding claim 1, Minamide discloses a computing system comprising: a computer readable storage medium having program instructions embodied therewith; and one or more computer hardware processors configured to execute the program instructions.” (Minamide ¶ 100). Additionally, Minamide discloses “cause the computing system to: open a first project” (Minamide ¶95) by displaying the content, which one of ordinary skill in the art prior to the effective filing date of the present invention would have understood to mean that the content (i.e., a project) must have necessarily been “opened.” Further, Minamide discloses “wherein the first project includes a first link for retrieving and displaying first data associated with a first external application or external data source, and wherein the first link indicates a first display state of the first data, wherein the first data includes values and the first display state comprises displaying the first data including the values” (Minamide ¶¶ 77, 100, 110, and Fig. 2, see also ¶ 125) where the link table is used to retrieve data for display as a graph including a series of values (Minamide ¶ 77, Fig. 2) that is stored on an external storage (Minamide ¶ 100) and indicating that those values are used to determine the display of the matrix and the associated graph (Minamide ¶ 110, see also Fig. 3), meaning that they indicate a display state that includes displaying the values. Moreover, Minamide discloses “using … the first external application or external data source: retrieve the first data as indicated by the first link; and determine the first display state for displaying the first data including the values by parsing the first link” (Minamide ¶¶ 103-104) by allowing the user to select a displayed coefficient of correlation, and retrieving the data to adjust the display graph. Likewise, Minamide discloses “generate user interface data for displaying the first data in the determined first display state.” (Minamide ¶ 102 and Fig. 3, see also ¶ 105). Minamide also discloses “receive a manipulation performed on the displayed first data; determine a second display state of the displayed first data after the manipulation” (Minamide ¶ 99 and Fig. 1) by allowing the user to edit the data, which requires receiving the edit (i.e., a manipulation) and showing that this step proceeds into the statistic calculation function, data arrangement function, and graph output function, all of which determine the display state, meaning that a second display state is determined. Finally, Minamide discloses “update the first link in the first project, wherein the updated first link is configured to, in response to selection of the first link, cause retrieval and display of the first data according to the second display state and not the first display state” (Minamide ¶ 99 and Fig. 1) by updating the links in the link table based on the provided edits and updating the display based on the edits. 
Minamide does not appear to explicitly disclose that any of the functions are performed by a plug-in, and therefore does not appear to explicitly disclose the claimed limitations “wherein the first link comprises at least one of a uniform resource locator or a uniform resource identifier” or “using a plug-in associated with the first external application or external data source: retrieve the first data as indicated by the first link; and determine the first display state for displaying the first data including the values by parsing the first link.”
where the first link comprises a uniform resource locator and a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Davis was combined with Minamide, the linking URL of Davis would be stored in the link data table of Minamide. Further, Davis discloses “using a plug-in associated with the first external application or external data source” to perform graphing functions. (Davis col. 17, ll. 18-34). A person of ordinary skill in the art prior to the effective filing date would have recognized that when Davis was combined with Minamide, the plug-in of Davis would perform the functions of Minamide. Therefore, the combination of Minamide and Davis at least teaches and/or suggests the claimed limitation “using a plug-in associated with the first external application or external data source: retrieve the first data as indicated by the first link; and determine the first display state for displaying the first data including the values by parsing the first link,” rendering it obvious.
Minamide and Davis are analogous art because they are from the “same field of endeavor,” namely that of graphing software. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Minamide and Davis before him or her to modify the functions of Minamide to include the user of a plug-in of Davis.
The motivation for doing so would have been a person of ordinary skill in the art would have recognized that shifting functions to a plug-in allows for simpler software design by removing features unrelated to the purpose of the plug-in, which makes development easier.

Regarding claim 14, it merely recites a method for executing the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of 

Regarding claim 18, it merely recites a non-transitory medium for embodying the system of claim 1. The non-transitory medium comprises computer software modules for performing the various functions. The combination of Minamide and Davis comprises computer software modules for performing the same functions. Thus, claim 18 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 2, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the first external application is configured for creating one or more graphs from a plurality of stored data points.” (Davis col. 12, l. 67-col. 13, l. 3).

Regarding claim 3, the combination of Minamide and Davis discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the first link specifies one or more graphs created using stored data points.” (Davis col. 2, ll. 4-26).

Regarding claim 4, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the first external application is configured for providing a hierarchy of objects associated with one or more data entities.” (Davis col. 21, ll. 46-59).

claims 6, 21, and 23, the combination of Minamide and Davis discloses the limitations contained in parent claims 1, 14, and 18 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the at least one of a uniform resource locator or a uniform resource identifier corresponds to an image” (Davis col. 18, ll. 24-54) where the URL of an RDML document that contains references to images within the image database 226.  Further, the combination of Minamide and Davis discloses “wherein the program instructions cause the computing system to display the image specified by the uniform resource locator or the uniform resource identifier.” (Davis col. 18. L. 55-col. 19, l. 2, see also Fig. 14A).

Regarding claims 7 and 16, the combination of Minamide and Davis discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the first link encodes data indicating at least: the first external application or external data source” (Davis col. 30, ll. 10—41) by disclosing that the link ends with “.rdm” that specifies the external RDML application. Further, the combination of Minamide and Davis discloses “wherein the first link encodes data indicating at least: … the first data to be retrieved” (Davis col. 23, ll. 38-54) by disclosing the link contains a “href” attribute, which defines the location of the data to be retrieved. Finally, the combination of Minamide and Davis discloses “wherein the first link encodes data indicating at least: … a first format in which the first data to be retrieved can be accessed; and a second format for displaying the first data including the values according to the first display state” (Davis col. 23, ll. 38-54) by disclosing that the link contains a “title” attributes that may define that the data is highlighted (i.e., a first format) and underlined (i.e., a second format).

Regarding claims 8, 17, and 20, the combination of Minamide and Davis discloses the limitations contained in parent claims 1, 14, and 20 for the reasons discussed above. In addition, the combination of by indicating that the cart view may include “period widening/shortening[] or a period shift,” which are both forms of changing a field of view.

Regarding claim 10, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the manipulation comprises adding an annotation to an element of the displayed first data” (Davis col. 32, ll. 44-57) by indicating that the numbers may be tagged (i.e., annotated) with labels such as sum, median, and average.

Regarding claim 11, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the manipulation comprises deleting a data series from a graph of the displayed first data” (Davis col. 38, ll. 1-9) by giving an example of the user deleting an item.

Regarding claim 12, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the manipulation comprises combining graphs of the displayed first data” (Davis col. 3, ll. 56-67) by indicating that the purpose of the invention is to allow a user to combine multiple documents, which has been shown to include graphs.

Regarding claim 13, the combination of Minamide and Davis discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Minamide and Davis discloses “wherein the manipulation comprises panning across an axis of a graph of the displayed first by indicating that the cart view may include “period shift,” which is a form of panning.

Claims 9 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Minamide in view of Davis, as applied to claims 1 and 14 above, in further view of Barg et al., US Patent 6,707,454 (hereinafter Barg).

Regarding claims 9 and 22, the combination of Minamide and Davis discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, the combination of Minamide and Davis does not appear to explicitly disclose “wherein the manipulation comprises changing a zoom level of the displayed first data.”
However, Barg discloses a system for displaying graphs and charts, wherein the user may manipulate the charts and graphs and “wherein the manipulation comprises changing a zoom level of the displayed first data.” (Barg col. 8, ll. 15-34).
Minamide, Davis, and Barg are analogous art because they are from the “same field of endeavor,” namely that of web applications.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Minamide, Davis, and Barg before him or her to modify the graph viewer of Minamide and Davis to include the zoom feature of Barg.
The motivation for doing so would have been to allow users to view the graphs with increased levels of granularity, thereby noticing details that may not have been obvious at higher levels of magnification.	

Response to Arguments
August 2, 2021 have been fully considered but they are not persuasive.

Regarding the rejection of claims 1, 14, and 18 under 35 U.S.C. § 103, Applicant argues that the combination of Minamide and Davis fails to teach the claimed limitation “a first link for retrieving and displaying first data associated with a first external application or external data source, and wherein the first link indicates a first display state of the first data, wherein the first data includes values and the first display state comprises displaying the first data including the values, wherein the first link comprises at least one of a uniform resource locator or a uniform resource identifier” because “the link data table of Minamide does not appear to be ‘a first link for retrieving and displaying first data’ as recited in amended claim 1.” (Remarks 8-9). Specifically, Applicant argues that the link data table only “contains data and data relationships” and not “a first link for retrieving data.” (Remarks 9). Applicant then argues Minamide does not teach this limitation “because the link data table appears to be ‘constituted of an external storage such as hard disk drives.’” (Remarks 9). The Examiner disagrees.

Minamide discloses a “link data table” that “link[s]” a second data group (Minamide Fig. 9, element 8b) to a first data group (Minamide Fig. 9, element 8a), and uses the Product ID (Minamide Fig. 9, 8c) to act as a row designator. (Minamide ¶ 125 and Fig. 9). Minamide further teaches that the rows of the link data table are used to display the data sets. (Minamide ¶ 110). A person of ordinary skill in the art prior to the effective filing date of the present invention would have understood that in order for the data from a data table to be displayed, it must be retrieved. Thus, the link data table discloses a link for retrieving and displaying first data. 
Moreover, Minamide discloses that this data is associated with an external storage device (i.e., it is “external,” Minamide ¶ 100) and that the data is placed in the database by a manifesting process both a first external application and an external data source.
Likewise, because Minamide discloses displaying the data (Minamide ¶ 110), that data is a display state when it is displayed. In other words, the display state of “Factor F1” for “Product ID” Lt1 is “56027.” Thus, Minamide discloses “a first link for retrieving and displaying first data associated with a first external application or external data source, and wherein the first link indicates a first display state of the first data, wherein the first data includes values and the first display state comprises displaying the first data including the values.”
Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that the link of Minamide is not “at least one of a uniform resource locator or a uniform resource identifier.” (Remarks 9). The Examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the present instance, Davis teaches that “at least one of a uniform resource locator or a uniform resource identifier” for the reasons discussed in the rejection above. Therefore, Applicant’s argument is unpersuasive. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW R DYER/Primary Examiner, Art Unit 2176